Title: From Thomas Jefferson to George Jefferson, 31 May 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington May 31. 07. 
                        
                        I inclosed you yesterday the bill of lading for my millstones, but had not then time to write. on their
                            arrival should the state of the river admit their going by water without danger of their being dropped by the way, it will
                            be better; but should the state of the river have become uncertain, the importance of having them before the dry season
                            sets in, renders it expedient to send them by any return waggons who will undertake to deliver them at the Shadwell mill.
                            mr Higginbotham will pay the carriage for me. I salute you with sincere affection.
                        
                            Th: Jefferson
                            
                        
                    